Exhibit [Letterhead of Schauer Taylor, P.C.] September 22, 2008 Securities and Exchange Commission 100 F Street, N.E Washington, D.C. 20549 Ladies and Gentlemen: We have been furnished with a copy of the response to Item 4 of Form 8-K for the event that occurred effective as of September 10, 2008, to be filed by our former client, Florida Community Banks, Inc.We agree with the statements made in response to that Item insofar as they relate to our Firm. Very truly yours, /s/ Schauer Taylor, P.C.
